ACCEPTED
                                                                                  03-16-00580-CV
                                                                                        13905880
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            11/21/2016 2:19:16 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                         No. 03-16-00580-CV
                         No. 03-16-00607-CV
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                          11/21/2016 2:19:16 PM
                     In the Third Court of Appeals            JEFFREY D. KYLE
                                                                   Clerk
                             Austin, Texas


 AARON BISHOP, ALBERT CORTEZ, JR., AURELIO MARTINEZ, TOMAS
 MONTEZ, RICARDO PELAYO, RODERICK WESLEY, RONALD BOOKER,
  ERIC DELOSSANTOS, JOVITA LOPEZ, NORRIS MCKENZIE, OSCAR
RAMIREZ, MONROE YARBROUGH, RICHARD BURNS, HENRY MORENO,
                    JESSE PRADO, ET AL.
                     Plaintiffs – Appellants

                                   v.

                        THE CITY OF AUSTIN
                         Defendant - Appellee


              Appeal from Cause No. D-1-GN-14-002459
          345th Judicial District Court of Travis County, Texas


   UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF OF
                    APPELLANTS


                                        Mark Crampton
                                        State Bar No. 00789786
                                        CRAMPTON LAW OFFICE
                                        3355 BEE CAVES ROAD, SUITE 301-B
                                        Austin, Texas 78746
                                        (512) 892-9300
                                        (512) 891-0262 (fax)
                                        mark@cloatx.com
                                        COUNSEL FOR APPELLANTS
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellants, AARON BISHOP, ALBERT CORTEZ, JR., AURELIO

MARTINEZ, TOMAS MONTEZ, RICARDO PELAYO, RODERICK WESLEY,

RONALD BOOKER, ERIC DELOSSANTOS, JOVITA LOPEZ, NORRIS

MCKENZIE, OSCAR RAMIREZ, MONROE YARBROUGH, RICHARD

BURNS, HENRY MORENO, JESSE PRADO, ET AL., file this Unopposed

Motion to Extend Time to File Appellants’ Brief and respectfully show:

1.    Appellants, AARON BISHOP, ALBERT CORTEZ, JR., AURELIO

MARTINEZ, TOMAS MONTEZ, RICARDO PELAYO, RODERICK WESLEY,

RONALD BOOKER, ERIC DELOSSANTOS, JOVITA LOPEZ, NORRIS

MCKENZIE, OSCAR RAMIREZ, MONROE YARBROUGH, RICHARD

BURNS, HENRY MORENO, JESSE PRADO, ET AL. (“Appellants”) ask the

Court to extend the time to file their brief. Appellants’ deadline for filing its brief

is November 28, 2016. The parties previously submitted a Stipulation that extends

the deadline to file Appellants’ Brief (No. 03-16-00580-CV) to January 2, 2017.

2.    This motion is filed before the date the brief is due. See Tex. R. App. Proc.

38.6(d).

3.    Appellee agrees to this extension and do not oppose this motion.

4.    The Court has authority under the Texas Rules of Appellate Procedure

38.6(d) to extend the time to file the brief.



                                            2
5.    Appellants request an additional thirty five (35) days to file their brief,

extending the time until January 2, 2017.

6.    This is Appellants’ first request for an extension.

7.    Appellants need additional time to file their brief because (a) the number if

Plaintiffs; (b) the complexity of the issues; (c) the voluminous size of the Clerk’s

Record; and (d) the Thanksgiving and Christmas holidays.

8.    For the reasons stated above, Appellants ask the Court to grant an extension

of time in which to file its brief until January 2, 2017.


                                        RESPECTFULLY SUBMITTED,

                                        By:  /s/ Mark Crampton
                                             Mark Crampton
                                             State Bar No. 00789786
                                             CRAMPTON LAW OFFICE
                                             3355 Bee Caves Road, Suite 301-B
                                             Austin, Texas 78746
                                             (512) 892-9300
                                             (512) 891-0262 (fax)
                                             mark@cloatx.com
                                        COUNSEL FOR APPELLANTS/PLAINTIFFS
                                        AND CROSS- APPELLEE/PLAINTIFF BAKER

                           CERTIFICATE OF CONFERENCE
     Pursuant to TEX. R. APP. PROC. 10.5, I certify that I conferred with counsel
for Appellee, Lynn E. Carter, who advised she is unopposed to the filing of this
motion and the extension of time to file Appellants’ Brief requested herein.

                                                     /s/ Mark Crampton
                                                Mark Crampton



                                            3
                          CERTIFICATE OF SERVICE

       I hereby certify that I served a copy of this notice on counsel of record
electronically, in accordance with the Court’s rules on electronic filing, on
November 21, 2016, as listed below:

Via E-Service to:
Lynn E. Carter
Lynn.carter@austintexas.gov
Michael Siegel
Michael.siegel@austintexas.gov
City of Austin-Law Department
P. O. Box 1546
Austin, Texas 78767-1546

                                                /s/ Mark Crampton
                                           Mark Crampton




                                       4